department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend b name c name d location e name f name g name x dollars amount y number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called c you engage in charitable activities by enhancing access to higher education specifically you will catalog number 58263t letter provide scholarships to worthy needy and ambitious students residing in the geographical area of d including professional schools and post graduate education to further their education at secondary schools and at universities grants funded by you will be administered supervised and paid out by b b is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization you will make annual contributions to b to fund scholarships annually the amount of each award is generally at least x dollars and is dependent upon the amount available you are required to annually distribute needed to satisfy code sec_4942 b will promote c to schools in the d area using fliers and posters as well as by posting information about c on its website in addition applications and their instructions are available on b’s website the applications are sent directly to b to be eligible applicants must be a united_states citizen or legal resident a graduate of any private or charter school located in d or a graduate of a high school from e f or g unified school district in d and currently enrolled in undergraduate or graduate study at an accredited two or four year college university or vocational technical school for an entire academic year applicants must submit detailed biographical information including lists of activities awards work experience other scholarships and financial information from their individual and their parents form_1040 if the applicant is a dependent applicants must also provide transcripts and have a high school or college counselor or advisor an instructor or work supervisor complete an outside appraisal incomplete applications will not be considered b will evaluate the applicants and select recipients based on the academic record demonstrated leadership and participation in school and community activities unusual or family circumstances honors work experience and the outside appraisal need will be calculated by b and must be demonstrated to receive an award all awards are made on an objective and nondiscriminatory basis no scholarship will be awarded to any disqualified_person as defined in code sec_4946 in no instance does your trustee play a part in the selection financial awards are not renewable but students may reapply as long as they meet the renewal eligibility criteria to qualify they must maintain a grade point average of at least y continue to show financial need and continue to further their education at secondary schools at universities including professional schools_for post graduate education b will notify the recipients by early summer and will send a letter to each recipient's university college specifying the university college’s acceptance of funds constitutes their agreement to notify you if the recipient fails to meet any term or condition of the scholarship upon acceptance b will make payments in two installments directly to the recipient’s school for the recipient’s benefit recipients are required to notify b of any letter catalog number 58263t changes in address school enrollment or other relevant information and to send b a complete transcript when requested b will maintain books_and_records case histories of all recipients who receive grants or contributions from you the case histories include the names addresses of each recipient the purpose of the grant and amount of each grant to each recipient as well as the manner of selection of each recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director of exempt_organizations letter catalog number 58263t
